Case: 13-10548      Document: 00512611802         Page: 1    Date Filed: 04/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 13-10548                              FILED
                                  Summary Calendar
                                                                          April 29, 2014
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JENNIFER TEMPLIN KINABREW,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-240-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jennifer Templin Kinabrew pleaded guilty to fraud in connection with
access devices.      The district court varied or departed upward from the
guidelines imprisonment range in sentencing Kinabrew to a 72-month term of
imprisonment.        Kinabrew contends that the sentence was predicated
improperly on the erroneous and unsupported finding that the sentences




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10548    Document: 00512611802      Page: 2   Date Filed: 04/29/2014


                                 No. 13-10548

imposed for eight of her prior convictions were unusually lenient.           This
contention is without merit.
      After United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for procedural error and substantive reasonableness under an abuse
of discretion standard. United States v. Johnson, 619 F.3d 469, 471-72 (5th
Cir. 2010) (citing Gall v. United States, 552 U.S. 38, 50-51 (2007)).
      The record reflects that, in varying from the guidelines imprisonment
range, the district court was concerned with the persistence and escalating
level of Kinabrew’s criminality.       It expressly considered the statutory
sentencing factors of punishment, deterrence, and protection of the public. See
18 U.S.C. § 3553(a).     This court “owes deference to the district court’s
determination of the appropriate sentence based on the § 3553(a) factors.”
United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Kinabrew cannot
show that the district court abused its discretion in varying upward from the
guidelines range. See Gall, 552 U.S. at 50-51. The judgment is AFFIRMED.




                                        2